Citation Nr: 9934976	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He was a prisoner of war of the German government from 
December 1944 to June 1945.  The appellant is the widow of 
the veteran.

This appeal arose from an April 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant testified at a personal hearing in February 1995; 
the hearing officer issued a decision in April 1995, which 
continued to deny entitlement to the requested benefit.  In 
April 1997, the Board of Veterans' Appeals (Board) remanded 
this case for additional development.  In April 1998, the 
appellant and her representative were informed by a 
supplemental statement of the case that her claim had been 
denied.


FINDING OF FACT

The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to his 
period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 
38 C.F.R. §§ 3.310(a), 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

At the time of the veteran's death, he was service-connected 
for the following:  post traumatic stress disorder (PTSD), 
assigned a 70 percent disability evaluation; peripheral 
neuropathy of the left lower extremity, with foot drop, 
assigned a 40 percent disability evaluation; peripheral 
neuropathy of the left upper extremity, assigned a 20 percent 
disability evaluation; peripheral neuropathy of the right 
lower extremity, assigned a 10 percent disability evaluation; 
peripheral neuropathy of the right upper extremity, assigned 
a 20 percent disability evaluation; and post-traumatic 
arthritis of the left acromioclavicular joint, assigned a 10 
percent disability evaluation.

The appellant has contended that the medications that the 
veteran took for his service-connected PTSD contributed to 
his death from metastatic lung cancer.  She indicated that 
these medications weakened his heart and hastened his death.

The veteran's death certificate revealed that his cause of 
death was cardiopulmonary arrest due to cancer of the lung.  
No mention was made of his service-connected PTSD as a 
secondary illness.

The veteran's service medical records contained no reference 
to any complaints of or treatment for lung or heart disease.  
There was also no indication of any type of psychiatric 
disorder.  His December 1945 separation examination was 
completely negative.

The veteran was examined by VA in September 1965.  During 
this hospitalization, he reported that he been treated for 
pleurisy and pneumonia while in service; he also noted that 
he had suffered a collapsed lung in 1965.  He was noted to be 
wheezing considerably and he complained of shortness of 
breath with any activity.  His wheezing was similar to an 
asthmatic condition.  The expansion of this chest was normal 
and no pleurisy rubs could be heard.  The diagnoses were 
residual of pneumonia, pleurisy and a collapsed lung and 
bronchial asthma.  

The veteran was re-examined by VA in August 1967.  He 
reported a history of asthmatic attacks over the years; he 
also indicated that he had had a lung abscess about a month 
before this examination and had a history of pleurisy, 
emphysema, occasional hemoptysis and night sweats.  Scattered 
sibilant rales were heard over the right chest and coarse 
mucoid rales were heard over the left chest.  The chest was 
symmetrical and his vital capacity was 92 percent of normal.  
The diagnosis was lung disease by history, including asthma, 
bronchitis, emphysema and pleurisy.

The veteran was then hospitalized at a VA facility in 
November 1967 for a period of observation and evaluation.  He 
stated that he had had poor health ever since being held as a 
prisoner of war during World War II.  The problems included 
dyspnea on exertion, associated with a chronic cough 
accompanied by white sputum.  He indicated that he had had 
"emphysema" and a pneumothorax in 1958 and 1963.  He was 
noted to smoke one and one-half packs of cigarettes per day.  
His history also noted that he had been a coal miner.  His 
brother had silicosis and emphysema.  His chest was clear to 
auscultation and percussion.  The diagnosis was chronic 
bronchitis without functional impairment.

The veteran was hospitalized at a VA facility between May and 
June 1972 (this was noted to be his sixth admission).  He was 
a retired from coal mining and it was noted that he was 
receiving Social Security Administration (SSA) benefits 
because of his lung disability.  He had been admitted for 
epigastric complaints; however, expiratory wheezes were 
noted.  His heart was normal.  He was noted to be suffering 
from chronic anxiety and depression.  Pulmonary tests 
revealed a mild ventilatory defect.  The diagnosis was 
chronic obstructive pulmonary disease (COPD) with mild 
ventilatory defect and mild airflow obstruction.  A chronic 
anxiety reaction was also diagnosed.  During a November 1974 
private hospitalization, he complained of severe left chest 
pain, shortness of breath, coughing, fever and chills of one 
day's duration.  The examination of his chest revealed the 
presence of rales throughout the left chest on inspiration 
and expiration.  A November 11 chest x-ray showed pneumonia 
in the left lower lung; by the 18th, a chest x-ray showed 
that the lung fields were clear.  

In January 1975, the veteran presented at a VA facility 
complaining of spitting up blood; he described a history of 
intermittent hemoptysis since 1964.  He noted that he had a 
cough productive of a yellowish sputum.  He was receiving SSA 
benefits because of his lung disease.  He admitted to a 
greater than 30 pack per year history of smoking.  He had 
also mined for several years.  The chest x-ray at admission 
had shown an ill-defined streaky density in the left lower 
lung field which could have been pneumonitis or evidence of 
chronic changes.  The diagnoses were hemoptysis secondary to 
chronic bronchitis and COPD-chronic bronchitis.

During a June to July 1980 private hospitalization for the 
removal of a lipoma from the right scapula, the veteran 
complained of bronchitis and an anxiety neurosis.  He was 
coughing and wheezing and reported a good bit of pain in the 
chest.  A chest x-ray showed no evidence of acute pulmonary 
disease.  There were a few wheezes throughout noted.  

The veteran was again hospitalized at a VA facility between 
October and November 1985.  He reported that he had been a 
prisoner of the Germans during the Second World War and had 
had psychiatric problems since that time.  He complained of 
insomnia, auditory hallucinations, dreams of his prison camp 
experiences, nervousness and shaking.  The diagnoses were 
personality disorder, mixed; COPD; and probable pneumonia.  
During a December 1988 VA hospitalization, he was noted to be 
taking Thorazine and Valium.  COPD continued to be diagnosed.

From February to May 1991, the veteran was hospitalized at a 
VA facility.  He noted that he had been having "blackout" 
spells for some time.  His medical problems included COPD, 
for which he was taking inhalation treatment and Slo-Bid; and 
a heart condition, for which he had undergone cardiac 
catheterization.  He was lucid, organized, cogent and 
coherent.  He admitted to symptoms of nightmares, nervousness 
and a preoccupation with the war.  His affect was mildly 
distressed and he reported visual hallucinations related to 
the war.  His chest displayed an increase in diameter with 
rhonchi and wheezes.

In late 1992, the veteran was diagnosed with lung cancer.  He 
was subsequently hospitalized by VA several times during 
1993.  In September 1993, he was admitted for staging of his 
small cell lung carcinoma.  He was noted to have a mild, 
chronic cough, which was worse in the morning and which was 
accompanied by only a small amount of yellow sputum and no 
hemoptysis.  He also had occasional pleuritic chest pain on 
deep inspiration.  There was shortness of breath and two 
pillow orthopnea.  His lungs displayed bi-basilar end 
inspiratory coarse crackles, positive breath sounds and 
egophony of the left mid-lung fields.  He was undecided 
regarding further treatment with chemotherapy.  It was noted 
that he was taking only Xanax for his psychiatric problem.

The veteran was then admitted through the ER of a private 
hospital on December 27, 1993 with complaints of 
uncontrollable pain secondary to cancer of the lung with 
multiple metastases.  The chest x-ray also showed pneumonia.  
His pain medication was gradually increased in order to 
control his pain and he was made reasonably comfortable.  He 
was under a "Do not resuscitate" order.  Throughout his 
stay, he became gradually dehydrated and hyperkalemic.  He 
was treated rather conservatively and he was found 
unresponsive at 8:55 am on January 11, 1994.

The appellant testified at a personal hearing at the RO in 
February 1995.  She noted that her husband had been a 
prisoner of war for about a year.  His cause of death was 
lung cancer and she reported that he had found that he was 
suffering from this disease about six months before his 
death.  She also reported her opinion that the veteran's 
heart contributed to his death.  She believed that the 
medications that the veteran had taken for his service-
connected psychiatric condition had affected his heart, a 
condition that was first noted in the 1960's, thereby 
contributing to his death.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence of record, it is found 
that the appellant has failed to submit a well grounded claim 
for service connection for the cause of the veteran's death.  
The death certificate leaves no doubt that the veteran died 
from cardiopulmonary arrest due to cancer of the lung.  There 
was no indication in the available objective service medical 
records of any complaints of or treatment for lung or heart 
conditions.  In fact, bronchitis, COPD and heart complaints 
were not noted in the record until several years following 
his discharge.  Clearly, the appellant has not established 
that the condition that resulted in the veteran's death, lung 
cancer, was present during his period of service.  

The appellant has also contended that the veteran's service-
connected PTSD and the medications that he took for this 
disorder played a role in causing his death.  However, she 
has presented no objective evidence of a causal or 
etiological relationship between the service-connected PTSD 
and the medications taken for it and the lung cancer that 
ultimately resulted in his death.  While she has asserted 
that such a connection exists, she is not competent, as a 
layperson, to render an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There has 
been no objective evidence offered to suggest that the 
veteran's PTSD or the medications taken for its treatment 
contributed to his death in any significant way.  For 
example, neither the terminal hospital report or the death 
certificate listed PTSD as a factor contributing to the 
veteran's death.

The appellant has also alleged that the veteran's PTSD 
medications weakened his heart, thus contributing to his 
death from lung cancer.  However, the death certificate 
indicated that the veteran had died following 
"cardiopulmonary arrest" due to lung cancer.  This simply 
means that his terminal lung cancer had resulted in the 
cessation of heart and lung action.  (See the definition of 
"arrest" in the Dorland's Illustrated Medical Dictionary, 
27th ed., page 127 [1988]).  There was no indication that any 
heart condition, if present, had played any part in the 
veteran's actual cause of death.  For instance, heart disease 
was not listed on the death certificate as a factor 
contributing to his death, nor was it referred to during his 
final period of hospitalization.  

Therefore, it is concluded that the appellant has failed to 
present evidence of a well grounded claim for entitlement to 
service connection for the cause of the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that her application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the appellant 
in denying this claim as not well grounded, even though the 
RO decision was on the merits.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

